Citation Nr: 1128645	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), asthma, and emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in May 2011.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's current respiratory condition is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSION OF LAW

The Veteran's respiratory condition was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2005.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The Board notes that the Veteran was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the instant claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a respiratory condition, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's respiratory condition is related to service.  The Veteran himself has provided statements that his respiratory condition is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

In the Veteran's October 2005 claim he indicated that he began smoking while in-service and this became a habit for approximately 30 years.  He further stated that he had been told by his physician that his respiratory condition was brought on by smoking.

However, as noted above, pursuant to 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300, service connection for a respiratory condition as a result of use of tobacco products during service is not warranted as a matter of law as the Veteran's claim was filed after June 9, 1998 in October 2005.

Though the Veteran is not entitled to service connection based upon tobacco use, the Board will consider whether service connection for a respiratory condition is warranted on a direct basis. 

In reviewing the Veteran's service treatment records the Board notes that the Veteran was afforded a medical examination at entrance to, and separation from, service in September 1960 and October 1962, respectively.  At his entrance examination the examiner noted no defects of the Veteran's lungs or chest and on his Report of Medical History the Veteran reported that he was not suffering from asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  Also, the Veteran was given a chest x-ray in November 1960 which came back negative for any defects.  At his separation examination in October 1962 again the examiner noted no defects of the Veteran's chest or lungs. 

The lack of findings of record of an in-service incurrence of a respiratory condition weighs against the Veteran's assertion that he suffered this disability in-service.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Board has thoroughly reviewed the Veteran's post-service medical records.  The Board notes a VA chest x-ray from June 2005 showed emphysema in the Veteran's lungs.  There is no opinion linking the Veteran's emphysema to any incident of service.  A VA treatment record also listed COPD on the list of the Veteran's past medical history.  See e.g., January 2009 VA treatment record.  Again there is no indication that this is related to service.

The Veteran testified at the May 2011 Board hearing that he had been diagnosed with respiratory conditions in the late 80's and early 90's.  He further indicated that his respiratory conditions prohibited him from walking long distances and performing other physical tasks.

The Board acknowledges that the Veteran believes his respiratory condition warrants service connection.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current respiratory condition to service.  

In sum, the Board cannot find that service connection is warranted for a respiratory condition.  The service treatment records fail to document a respiratory condition and medical records subsequent to service fail to show that a respiratory condition is a result of, or related to, active service.  As noted above, service connection based solely upon tobacco usage is prohibited by law for claims filed after June 9, 1998.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory condition is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


